In an action to recover damages for medical malpractice, the defendants Stuart Fourman, Stephen Kottmeier, George Sander Davis, as executor of the estate of James Davis, David Cooling, Susana Fuchs, Robert Barraco, Javier Eerez, John Brebbia, Fred Orcutt, Collin Brathwaite, Jeanne Choi, Michael Imperato, Lawrence Kass, Mathew Rifkin, Thomas Smith, Robert Eeyster, and Arthur E Rossiello, sued herein as John Doe #8 SUSB ID #170266, appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Burke, J.), dated March 21, 2003, as granted that branch of the plaintiffs motion which was for an extension of time to effect service of process upon them pursuant to CFLR 306-b, and the defendant Jen Franz separately appeals, as limited by her brief, from so much *636of the same order as, upon her default in opposing the motion, granted that branch of the plaintiffs motion which was for an extension of time to effect service of process upon her pursuant to CPLR 306-b.
Ordered that the appeal by the defendant Jen Franz from so much of the order as granted that branch of plaintiffs motion which was for an extension of time to effect service of process upon her pursuant to CPLR 306-b is dismissed, as no appeal lies from an order entered upon the default of the appealing party {see CPLR 5511); and it is further,
Ordered that the order is reversed insofar as appealed from by the defendants Stuart Fourman, Stephen Kottmeier, George Sander Davis, as executor of the estate of James Davis, David Cooling, Susana Fuchs, Robert Barraco, Javier Perez, John Brebbia, Fred Orcutt, Collin Brathwaite, Jeanne Choi, Michael Imperato, Lawrence Kass, Mathew Rifkin, Thomas Smith, Robert Peyster, and Arthur P Rossiello, sued herein as John Doe # 8 SUSB ID # 170266, that branch of the plaintiffs motion which was for an extension of time to effect service of process upon those defendants is denied, and the complaint is dismissed insofar as asserted against those defendants; and it is further,
Ordered that one bill of costs is awarded to the defendants Stuart Fourman, Stephen Kottmeier, George Sander Davis, as executor of the estate of James Davis, David Cooling, Susana Fuchs, Robert Barraco, Javier Perez, John Brebbia, Fred Orcutt, Collin Brathwaite, Jeanne Choi, Michael Imperato, Lawrence Kass, Mathew Rifkin, Thomas Smith, Robert Peyster, and Arthur P. Rossiello, sued herein as John Doe #8 SUSB ID #170266.
The defendant Jen Franz did not oppose the plaintiffs motion for an extension of time to effect service of process pursuant to CPLR 306-b. No appeal lies from an order entered upon the default of the appealing party (see CPLR 5511; Coneys v Johnson Controls, Inc., 11 AD3d 576 [2004]; Marino v Termini, 4 AD3d 342 [2004]; Adamson v Evans, 283 AD2d 527 [2001]). Thus, the appeal by Franz must be dismissed.
However, the Supreme Court improvidently exercised its discretion in granting that branch of the motion which was for an extension of time to effect service of process upon the remaining appellants notwithstanding the expiration of the statute of limitations. The record demonstrates a lack of diligence in effecting service upon those appellants and a complete failure to establish the existence of a meritorious cause of action (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95 [2001]). Accordingly, an extension of time to effect service of process upon
*637them was not warranted, either for good cause or in the interest of justice (see Stuart v Gimpel, 2 AD3d 625 [2003]; Henig v Good Samaritan Med. Ctr., 301 AD2d 571 [2003]; Matter of DeSilva v Town of Brookhaven, 299 AD2d 409 [2002]; Rihal v Kirchhoff, 291 AD2d 548 [2002]). Schmidt, J.P., Adams, Santucci and Luciano, JJ., concur.